 Execution Version
 
AMENDMENT AGREEMENT


This Amendment Agreement (the “Agreement”), dated as of June 25, 2010, is by and
among Elite Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and
the investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, pursuant to a Securities Purchase Agreement, dated September 15, 2008,
as amended (the “Purchase Agreement”), among the Company and the investors
signatory thereto, the Company issued Series D 8% Convertible Preferred Stock
(the “Series D Preferred Stock”), pursuant to a Certificate of Designation of
Preferences, Rights and Limitations of Series D 8% Convertible Preferred Stock,
filed with Secretary of State of the State of Delaware on September 15, 2008
(the “COD”), and were issued warrants (the “Warrants” and, together with the
Purchase Agreement and the COD, the “Transaction Documents”) exercisable for
shares of Common Stock of the Company;


WHEREAS, the parties wish to amend certain terms of the Transaction Documents.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1.    Definitions.  Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Purchase Agreement.


ARTICLE II
AMENDMENTS AND OTHER AGREEMENTS


Section 2.1.    Warrant Amendments.


(i)           Section 2(b) of the Warrants is hereby amended and restated in its
entirety as follows (for purposes of clarification, solely as a result of this
adjustment, there will be no corresponding increase in the number of Warrant
Shares):


“Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be US$0.125, subject to adjustment hereunder (the “Exercise
Price”).”
 
1

--------------------------------------------------------------------------------


 
(ii)           The following is added as new Section 3(h) to each Warrant:



“Other Adjustment.  In addition to the other adjustments herein, the Exercise
Price shall be reduced as follows:  (i) by 20% if on September 15, 2011 the
Holder still beneficially owns more than 50% of the Preferred Stock beneficially
owned by it as of the date of that certain Amendment Agreement, dated June 25,
2010, pursuant to which this provision was amended to this Warrant (“Base
Ownership”) (excluding for purposes of such calculation, shares of Preferred
Stock issued on the date hereof in lieu of dividend payments on the Preferred
Stock, if any); and (ii) by 20% if (a) on September 15, 2011, the Holder then
beneficially owns more than 25% of the Base Ownership and 50% or less of the
Base Ownership and (b) on September 15, 2012, the Holder then beneficially owns
more than 25% of the Base Ownership; provided that, under this Section 3(h), the
reduction in Exercise Price may only occur once.  Notwithstanding anything
herein to the contrary, in the event that on September 15, 2011 or, if the
condition of clause (ii)(a) above is met, on September 15, 2012, the Holder
beneficially owns 25% or less of the Base Ownership, then no adjustment shall
occur hereunder.  Additionally, solely as a result of this adjustment, there
will be no corresponding increase in the number of Warrant Shares”


Section 2.2    Amendment to Certificate of Designation.  On or prior to the date
hereof, the Company shall deliver evidence of the filing of an Amendment to the
Certificate of Designation, in the form attached hereto as Exhibit A (the
“Certificate of Amendment”).  Each Purchaser hereby consents to terms and filing
of the Certificate of Amendment.


Section 2.3    Amendment to Section 1.1 of the Purchase Agreement.  The
definition of “Exempt Issuance” in Section 1.1 of the Purchase Agreement is
hereby amended to add the following as the last two sentences of such
definition:


“As used herein, the term “Strategic Transaction” shall expressly include
securities issued to Epic Investments, LLC “Epic Investments”) and Epic Pharma,
LLC (“Epic Pharma”) pursuant to that certain Strategic Alliance Agreement, dated
March 18, 2009, as amended through the fourth amendment thereof dated June 25,
2010 (such agreement through the fourth amendment thereof, the “Epic SAA”);
provided that the designation of  the transactions set forth in the Epic SAA as
a “Strategic Transaction” shall have no effect on whether (x) any future
transaction between the Company and either Epic Investments or Epic Pharma shall
constitute a “Strategic Transaction” (and any such future transaction shall be
evaluated on a stand-alone basis as to whether such transaction is, or is not, a
“Strategic Transaction”) or (y) any securities issued pursuant to an amendment
or modification to the Epic SAA made following the date of the fourth amendment
thereto or the above-referenced June 2010 amendment shall constitute an Exempt
Issuance).”
 
2

--------------------------------------------------------------------------------


 
Section 2.4    SEC Filings/Misc.  So long as the Purchasers beneficially own, in
the aggregate, at least 15% of the Series D Preferred Stock held by the
Purchasers as of the date hereof (including for purposes of such calculation,
shares of Preferred Stock issued on the date hereof in lieu of dividend payments
on the Preferred Stock), the Company hereby agrees:


(i)           to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act;


(ii)           not to engage in a “going-private” transaction subject to Rule
13e-3 of the Exchange Act; and


(iii)           to use commercially reasonable efforts to obtain analyst
coverage from a FINRA member firm and to have such analyst publish reports on
the Company on at least a semi-annual basis.


Section 2.5    Increase in Authorized Shares; Reverse Split.


(i)           At its next meeting of shareholders the Company shall seek
shareholder approval to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least 760 million shares (the “Authorized Share Increase”), subject
to downward adjustment if the Company shall effect a Reverse Split (as defined
below), with the recommendation of the Company’s Board of Directors that such
proposal be approved, and the Company shall solicit proxies from its
shareholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal.


(ii)           Each Purchaser, severally, and not jointly, hereby agrees to vote
all shares of Common Stock beneficially owned by it on the applicable record
date in favor of (i) the Authorized Share Increase and (ii) a reverse stock
split, in the ratio of no greater than 50 to 1 (the “Reverse Split”).  The
Company represents, warrants and covenants that all outstanding securities of
the Company (including Common Stock and Common Stock Equivalents) will
proportionally adjust as to the number of shares issuable and the conversion or
exercise prices as a result of any reverse stock split.


Section 2.6    Future Agreements with other Preferred Stock Holders.    In the
event any holder of the Company’s preferred stock that is not an Affiliate (as
defined in the Transaction Documents) of a Purchaser takes action against the
Company with respect to the transaction set forth in the Strategic Alliance
Agreement, dated March 18, 2009, between the Company, Epic Investments, LLC and
Epic Pharma, LLC as amended through the fourth amendment dated June 25, 2010
(such agreement through the fourth amendment thereof, the “Epic SAA”), and if
the Company settles any such action, or is forced to settle, on terms more
favorable than the terms hereunder, each Purchaser may within twenty Trading
Days after disclosure of such settlement, cause the Company to amend the terms
of this transaction as to such Purchaser only so as to give such Purchaser the
benefit of such more favorable terms or conditions, on a proportionate basis.
 
3

--------------------------------------------------------------------------------


 
Section 2.7    Limitation on Consent Consideration.  In the event that the
Company is required to seek consent from the holders of other classes of its
preferred stock to approve the transactions under this Agreement, the Company
shall not offer any consideration to such security holders without the prior
written consent of the Purchasers and, in the event such consideration is in the
form of Common Stock or Common Stock Equivalents, in no event, if in the form of
an option or warrant, on terms less favorable to the Company than the Warrants.


Section 2.8    Limitation on Future Security Acquisitions.  Each Purchaser,
severally, and not jointly with the other Purchasers, hereby agrees that it will
not acquire additional shares of Common Stock or preferred stock of the Company,
other than in connection with the conversion or exercise of Common Stock
Equivalents held by it or pursuant to hedging or covering transactions with
respect to any Common Stock Equivalents held by it.


Section 2.9.    Series E Preferred Stock.    The Purchasers hereby consent to,
and the Company agrees to cause as a condition to the effectiveness of this
Agreement, the Epic Amendments (as defined below) which amend to the terms of
the Company’s Series E Convertible Preferred Stock (the “Series E Preferred
Stock”) issued pursuant to a Certificate of Designation of Preferences, Rights
and Limitations of Series E Convertible Preferred Stock, filed with the
Secretary of State of the State of Delaware on June 3, 2009.


Section 2.10    Effect on Purchase Agreement. The foregoing consents and waivers
are given solely in respect of the transactions described herein. Except as
expressly set forth herein, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Agreement, and shall not be in any way changed, modified or superseded by the
terms set forth herein.  This Agreement shall not constitute a novation or
satisfaction and accord of any Transaction Document.


Section 2.11    Filing of Form 8-K.  Within 2 Trading Days of the date hereof,
the Company shall issue a Current Report on Form 8-K, reasonably acceptable to
each Purchaser disclosing the material terms of the transactions contemplated
hereby, which shall include this Agreement as an attachment thereto.


Section 2.12    Conditions to Purchasers’ Obligations.  The respective
obligations of the Purchasers hereunder in connection with the Closing are
subject to the following conditions being met:
 
(a)    the accuracy in all material respects on the date of the Closing of the
representations and warranties of the Company contained herein;
 
(b)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed;
 
(c)    the execution and delivery of a settlement and release agreement, by and
among the Company, the Purchaser and the other parties thereto, in the form
attached hereto as Exhibit B;
 
4

--------------------------------------------------------------------------------


 
 (d)    In satisfaction of payment of all accrued but unpaid dividends as of
March 31, 2010,  to the extent such issuance does not cause the Purchaser’s
beneficial ownership on the date of issuance to exceed 9.9% of the issued and
outstanding shares of Common Stock (any excess shares shall be issued to the
Purchaser upon written notice from such Purchaser when such Purchaser’s
beneficial ownership is below 9.9% to the extent that such issuance does not
cause the Purchaser to exceed such amount), the Company shall have issued the
following newly issued shares of Common Stock, without restrictive legends, on
account of all accrued but unpaid dividends on the Series D Preferred Stock owed
to such Purchaser as of the date hereof (the “Unpaid Series D Dividends”), and
delivered such shares to each Purchaser electronically through the Depository
Trust Company (“DTC”) to the DTC account of such Purchaser set forth on the
signature page hereto): (i) 543,143 shares of Common Stock to Midsummer
Investment, Ltd.; (ii) 105,566 shares of Common Stock to Bushido Capital Master
Fund, LP and (iii) 172,426 shares of Common Stock to BCMF Trustees LLC; provided
that such issuance and delivery shall be conditioned upon the delivery to the
Company by each Purchaser of a Rule 144 Rep Letter (as defined below) with
respect to such shares; and


(e)           the execution and delivery of an amendment to the transaction
documents under the Epic SAA (including the fourth amendment to the Epic SAA)
(collectively, the “Epic Amendments”), in the form attached hereto as Exhibit C.


Section 2.13    Conditions to Company’s Obligations.  The obligations of the
Company hereunder in connection with the Closing are subject to the following
conditions being met:


(a)           the accuracy in all material respects on the date of the Closing
of the representations and warranties of the Purchasers contained herein;


(b)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing shall have been performed;


                (c)           the execution and delivery of a settlement and
release agreement, by and among the Company, the Purchaser and the other parties
thereto, in the form attached hereto as Exhibit B;


(d)           any consent or approval as may be required from the Company’s
preferred stockholders with respect to the transactions contemplated by this
Agreement (the “Shareholder Approval”) shall have been obtained;


(e)           each Purchaser shall have provided to the Company a customary Rule
144 representation letter (a “Rule 144 Rep Letter”), in the form previously
provided to the Purchasers, to accompany the legal opinion to be provided by
Company’s counsel to its transfer agent in connection with the issuance of
shares of Common Stock in payment of the Unpaid Series D Dividends in accordance
with Section 2.12(d) above; and


           (f)           the execution and delivery of the Epic Amendments.
 
5

--------------------------------------------------------------------------------


 
Section 2.14    Consent.  Each Purchaser hereby consents, as holders of Series D
Preferred Stock, to the filing with the Secretary of State of the State of
Delaware of amendments to the Company’s certificate of incorporation (including
each application certificate of designation) to effect the amendments set forth
herein and in the Epic Amendment.


Section 2.15    144 Rep Letters.  As a condition to the issuance by the Company
via DTC of any shares of Common Stock to be issued by the Company without
restrictive legends (including, without limitation, shares to be issued upon
voluntary and/or mandatory conversions of Series D Preferred Stock and upon
payment of dividends on Series D Preferred Stock), the Purchaser to receive such
shares shall provide to the Company a Rule 144 Rep Letter with respect to the
issuance of such shares without restrictive legends pursuant to Rule 144
promulgated under the Securities Act of 1933, as amended.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1.    Representations and Warranties of the Company.  The Company
hereby make the representations and warranties set forth below to the Purchasers
that as of the date of its execution of this Agreement:


(a)    Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith the Shareholder Approval.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b)    No Conflicts.  Subject to the Shareholder Approval, the execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Company’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing Company debt or otherwise) or other
material understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.
 
6

--------------------------------------------------------------------------------


 
Section 3.2.    Representations and Warranties of the Purchasers.  Each
Purchaser, severally, and not jointly, hereby make the representations and
warranties set forth below to the Company as of the date of its execution of
this Agreement:


(a)    Authorization; Enforcement.  The Purchaser has the requisite corporate,
partnership and/or company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Purchaser and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Purchaser and no further action is required by such Purchaser, its
board of directors (or equivalent governing body) or its stockholders, member or
partner in connection therewith.  This Agreement has been duly executed by the
Purchaser and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b)    Ownership of Series D Preferred Stock.  Schedule I attached hereto sets
forth to aggregate number of shares of Series D Preferred Stock owned by such
Purchaser and each of its Affiliates as of the date of this Agreement (and prior
to the issuance of any shares of Series D Preferred Stock as payment in kind
dividends).   Other than the shares of Common Stock issued on account of the
Unpaid Series D Dividends, there are no accrued and unpaid dividends owing upon
the Series D Preferred Stock owned by such Purchaser and each of its Affiliates
as of the date of this Agreement (it being understood that the next dividend
payment date shall be with respect to the dividends that accrue for the period
of April 1, 2010 through June 30, 2010).


ARTICLE IV
MISCELLANEOUS


Section 4.1.    Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.
 
7

--------------------------------------------------------------------------------


 
Section 4.2.    Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the execution and delivery hereof. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.


Section 4.3.    Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


Section 4.4.    Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 4.5.     Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.


Section 4.6.    Entire Agreement.  The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


Section 4.7.    Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


Section 4.8    Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
8

--------------------------------------------------------------------------------


 
Section 4.9    Waiver of Late Fees and Trigger Events.  Each Purchaser, on its
own behalf and on behalf of any Affiliate holding shares of the Company’s
preferred stock (including, without limitation, shares of Series D Preferred
Stock) hereby irrevocably waives (i) any right it may have, as a holder of such
preferred stock, for any interest or late fee under any provision of the COD
(including, without limitation, Section 3(a)) which may have existed on or prior
to the date of this Agreement and (y) any Trigger Event (as defined in the COD)
which may have occurred or existed on or prior to the date of this Agreement.




***********************
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 

  ELITE PHARMACEUTICALS, INC.          
By:
        Name:       Title:  



10

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGES TO ELITE
AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser:
 

Signature of Authorized Signatory of Purchaser:
 

Name of Authorized Signatory:
 

Title of Authorized Signatory:
 

Email Address of Purchaser:
 



Address for Notice of Purchaser:






DTC Instructions of Purchaser:
















11

--------------------------------------------------------------------------------


 
SCHEDULE I


 
Series D Holder
 
Number of Shares of Series D
Preferred Stock held as of June 25, 2010
 
 
Midsummer Investment LTD
   
3,956
 
Bushido  Master Capital Fund LP
 
   
761.8
 
BCMF Trustees LLC
 
   
1302.6
 

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF CERTIFICATE OF AMENDMENT TO THE SERIES D CERTIFICATE OF DESIGNATION




1.           The following definitions included in Section 1 of the Certificate
of Designation are hereby amended in their entirety and replaced with the
following:


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual, legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 40% of the
voting securities of the Corporation (other than by means of conversion or
exercise of Preferred Stock and the Securities issued together with the
Preferred Stock), or (ii) the Corporation merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Corporation
and, after giving effect to such transaction, the stockholders of the
Corporation immediately prior to such transaction own less than 60% of the
aggregate voting power of the Corporation or the successor entity of such
transaction, or (iii) the Corporation sells or transfers all or substantially
all of its assets to another Person and the stockholders of the Corporation
immediately prior to such transaction own less than 60% of the aggregate voting
power of the acquiring entity immediately after the transaction, or (iv) a
replacement at one time or within a one year period of more than one-half of the
members of the Corporation’s board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), or (v) the execution by the Corporation of an agreement to which the
Corporation  is a party or by which it is bound, providing for any of the events
set forth in clauses (i) through (iv) above; provided that any transaction
between the Corporation and Epic Pharma (as defined below) or any of its
Affiliates shall not constitute a “Change of Control Transaction” under clause
(i) above .


“Equity Conditions” means, during the period in question, as to a Holder, (i)
after June 25, 2010, the Corporation shall have duly honored all conversions
scheduled to occur or occurring by virtue of one or more Notices of Conversion
of the applicable Holder on or prior to the dates so requested or required, if
any, (ii) the Corporation shall have paid all liquidated damages and other
amounts owing to such Holder in respect of the Series D Preferred Stock, (iii)
(a) there is an effective Conversion Shares Registration Statement pursuant to
which such Holder is permitted to utilize the prospectus thereunder to resell
all of the shares of Common Stock issuable to such Holder pursuant to the
Transaction Documents (and the Corporation believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future) or (b) the
Conversion Shares issuable to such Holder pursuant to the Transaction Documents
may be resold pursuant to Rule 144 without volume or manner-of-sale restrictions
as determined by the counsel to the Corporation pursuant to a written opinion
letter to such effect, if such opinion letter is required by the Transfer Agent,
addressed and acceptable to the Transfer Agent, (iv) the Common Stock is trading
on a Trading Market and all of the shares issuable pursuant to the Transaction
Documents are listed for trading on such Trading Market (and the Corporation
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (v) there is a
sufficient number of authorized, but unissued and otherwise unreserved, shares
of Common Stock for the issuance in connection with the Company obligation to be
satisfied by such issuance (such as the payment in kind of dividends) for which
Equity Conditions are required to exist, (vi) after June 2010, there is no
existing Triggering Event or no existing event which, with the passage of time
or the giving of notice, would constitute a Triggering Event, (vii) the issuance
of the shares in question (or, in the event of an Optional Redemption, of the
issuance of all the Conversion Shares underlying the Series D Preferred Stock)
to such Holder would not violate the limitations set forth in Section 6(c)
herein, (viii) except with respect to Section 8(b), there has been no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction that has not been consummated, and (ix) such Holder is not
in possession of any information that constitutes material non-public
information as a result of the disclosure of such information to such Holder by
the Corporation or any of its Affiliates.
 
13

--------------------------------------------------------------------------------


 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Corporation or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued pursuant to the
Purchase Agreement and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
the Purchase Agreement, provided that such securities have not been amended
since the date of the Purchase Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors, provided any
such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in, or an individual that operates, a
business synergistic with the business of the Corporation and in which the
Corporation receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Corporation is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities (each such transaction, a “Strategic
Transaction”), (d) up to a maximum of 1,500,000 shares of Common Stock or Common
Stock Equivalents (subject to adjustment for reverse and forward stock splits
and the like) in any rolling 12 month period issued to consultants, vendors,
financial institutions or lessors in connection with services  provided by such
Persons referred to in this clause (d), but shall not include a transaction in
which the Corporation is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
provided that none of such shares may be registered for sale or resale by any of
such holders; (e) securities issued as a dividend or distribution any of the
Securities pursuant to the terms of the Transaction Documents; and (f)
securities issued in connection with any stock split, stock dividend or
recapitalization of the Common Stock.  As used herein, the term “Strategic
Transaction” shall expressly include the transactions set forth in, and the
securities issued, or to be issued, to Epic Investments, LLC “Epic Investments”)
and Epic Pharma, LLC (“Epic Pharma”) pursuant to, that certain Strategic
Alliance Agreement, dated March 18, 2009, as amended through the fourth
amendment thereof dated June 25, 2009 (such agreement through the fourth
amendment thereof, the “Epic SAA”); provided that the designation of  the
transactions set forth in the Epic SAA as a “Strategic Transaction” shall have
no effect on whether (x) any future transaction between the Corporation and
either Epic Investments or Epic Pharma shall constitute a “Strategic
Transaction” (and any such future transaction shall be evaluated on a
stand-alone basis as to whether such transaction is, or is not, a “Strategic
Transaction”) or (y) any securities issued pursuant to an amendment or
modification to the Epic SAA made following the date of the fourth amendment
thereto or the above-referenced June 2010 amendment shall constitute an Exempt
Issuance).
 
14

--------------------------------------------------------------------------------


 
2.           Section 3(a) of the Certificate of Designation is hereby amended in
its entirety and replaced with the following:
 
a)           Dividends in Cash or in Kind. Other than in the case of shares of
Dividend Payment Preferred Stock, the Holders shall be entitled to receive, and
the Corporation shall pay, cumulative dividends at the rate per share (as a
percentage of the Stated Value per share) of 8% per annum, payable quarterly on
January 1, April 1, July 1 and October 1, beginning on the first such date after
the Original Issue Date and on each Conversion Date (except that, if such date
is not a Trading Day, the payment date shall be the next succeeding Trading Day)
(each such date, a “Dividend Payment Date”) in (i) cash, (ii) duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock as set
forth in this Section 3(a) (the amount to be paid in shares of Common Stock, the
“Dividend Share Amount”), (iii) duly authorized, validly issued, fully paid and
non-assessable shares of Series D Preferred Stock (such shares of Series D
Preferred Stock issued in satisfaction of dividends hereunder, the “Dividend
Payment Preferred Stock”) or (iv) a combination of (i), (ii) and (iii).  The
form of dividend payments to each Holder shall be determined in the following
order of priority: (i) if funds are legally available for the payment of
dividends and the Equity Conditions have not been met during the 20 consecutive
Trading Days immediately prior to the applicable Dividend Payment Date, in cash
only; (ii) if funds are legally available for the payment of dividends and the
Equity Conditions have been met during the 20 consecutive Trading Days
immediately prior to the applicable Dividend Payment Date, at the sole election
of the Corporation, in cash or shares of Common Stock which shall be valued
solely for such purpose at 95% of the average of the VWAPs for the 20
consecutive Trading Days ending on the Trading Day that is immediately prior to
the Dividend Payment Date; (iii) if funds are not legally available for the
payment of dividends and the Equity Conditions have been met during the 20
consecutive Trading Days immediately prior to the applicable Dividend Payment
Date, in shares of Common Stock which shall be valued solely for such purpose at
95% of the average of the VWAPs for the 20 consecutive Trading Days ending on
the Trading Day that is immediately prior to the Dividend Payment Date; (iv) if
funds are not legally available for the payment of dividends and the Equity
Conditions relating to an effective Conversion Shares Registration
Statement  has been waived by such Holder, as to such Holder only, in
unregistered shares of Common Stock which shall be valued solely for such
purpose at 95% of the average of the VWAPs for the 20 consecutive Trading Days
ending on the Trading Day that is immediately prior to the Dividend Payment
Date; (v) at the option of the Corporation, regardless of whether or not the
“Equity Conditions” are then satisfied, in shares of Dividend Payment Preferred
Stock having a Stated Value equal to the aggregate cash value of such dividend
payment; and (vi) if funds are not legally available for the payment of
dividends and the Equity Conditions have not been met during the 20 consecutive
Trading Days immediately prior to the applicable Dividend Payment Date, then
such dividends shall accrue to the next Dividend Payment Date.  The Holders
shall have the same rights and remedies with respect to the delivery of any such
shares as if such shares were being issued pursuant to Section 6.  Upon the
request of the Corporation, each Holder shall provide to the Corporation, a
customary Rule 144 representation letter relating to all shares of Common Stock
to be issued as payment in kind dividends.  On the Closing Date the Corporation
shall have notified the Holders whether or not it may legally pay cash dividends
as of the Closing Date.  Absent prior written notice from the Corporation as
provided for below and subject to the Equity Conditions being met, the default
method of payment shall be in shares of Common Stock.  In the event the
Corporation determines to pay in Dividend Payment Preferred Stock or cash or the
Corporation determines that the Equity Conditions are not met, the Corporation
shall provide at least 20 Trading Day’s prior notice to the Holder of such its
election to pay in Dividend Payment Preferred Stock or cash; provided, that the
failure to notify the Holders that the Equity Conditions are not met shall not
constitute a “Trigger Event” under Section 9(a) hereof. Dividends on the Series
D Preferred Stock shall be calculated on the basis of a 360-day year, shall
accrue daily commencing on the Original Issue Date, and shall be deemed to
accrue from such date whether or not earned or declared and whether or not there
are profits, surplus or other funds of the Corporation legally available for the
payment of dividends.  Except as otherwise provided herein, if at any time the
Corporation pays dividends partially in cash and partially in shares, then such
payment shall be distributed ratably among the Holders based upon the number of
shares of Series D Preferred Stock held by each Holder on such Dividend Payment
Date.  Any dividends, whether paid in cash, Dividend Payment Preferred Stock or
shares of Common Stock, that are not paid within five Trading Days following a
Dividend Payment Date shall continue to accrue and shall entail a late fee,
which must be paid in cash, at the rate of 18% per annum or the lesser rate
permitted by applicable law (such fees to accrue daily, from the Dividend
Payment Date through and including the date of payment); provided that any such
late fee which may have accrued prior to June 25, 2010 is irrevocably waived by
all Holders.  Dividend Payment Preferred Stock shall have the same rights,
privileges, preferences as the other Series D Preferred Stock, except that such
Dividend Payment Preferred Stock shall not be entitled to, nor accrue, any
dividends pursuant to this Section 3(a) and each certificate evidencing any
shares of Dividend Payment Preferred Stock shall bear a legend substantially to
the following effect (in addition to any other legends required by law or by
contract):
 
15

--------------------------------------------------------------------------------


 
“THE SHARES OF SERIES D PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE WERE
ISSUED AS “DIVIDEND PAYMENT PREFERRED STOCK” UNDER THE TERMS OF CERTIFICATE OF
DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES D 8% CONVERTIBLE
PREFERRED STOCK, FILED WITH SECRETARY OF STATE OF THE STATE OF DELAWARE ON
SEPTEMBER 15, 2008, AS MAY BE AMENDED (THE “CERTIFICATE OF DESIGNATION”) AND, AS
SUCH, DO NOT ENTITLE THE HOLDER HERETO TO ANY DIVIDENDS PURSUANT TO SECTION 3(A)
OF THE CERTIFICATE OF DESIGNATION.
 
If at any time, the Corporation determines that creation of a separate series of
Preferred Stock is necessary or advisable for purposes of issuing shares of
Dividend Payment Preferred Stock pursuant to this Section 3(a), the Corporation
shall be authorized, without any further consent or approval of the Holders, to
create such additional series of Preferred Stock (the “Series D-1 Preferred
Stock”) having the same rights, privileges, preferences as the Series D
Preferred Stock, except that such Series D-1 Preferred Stock shall not be
entitled to, nor accrue, any dividends pursuant to this Section 3(a).  Upon
creation of such series of Series D-1 Preferred Stock, all references herein to
Dividend Payment Preferred Stock shall be deemed to refer to such Series D-1
Preferred Stock and no shares of Series D-1 Preferred Stock shall be issued by
the Corporation for any purposes other than the payment of dividends to the
Holders, at the option of the Corporation, under this Section 3(a) in the form
of Dividend Payment Preferred Stock.


 
3.           The first sentence of Section 5 of the Certificate of Designation
is hereby amended in its entirety and replaced with the following:


“Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value, plus any accrued and unpaid
dividends thereon (other than in the case of Dividend Payment Preferred Stock),
and any other fees or liquidated damages owing thereon for each share of Series
D Preferred Stock before any distribution or payment shall be made to the
holders of any Junior Securities, and if the assets of the Corporation shall be
insufficient to pay in full such amounts, then the entire assets to be
distributed to the Holders shall be ratably distributed among the holders of all
outstanding shares of Series D Preferred Stock in accordance with the respective
amounts that would be payable on such shares if all amounts payable thereon were
paid in full.”




4.           Section 6(b) of the Certificate of Designation is hereby amended in
its entirety and replaced with the following:


“Conversion Price.  The conversion price for the Series D Preferred Stock shall
equal $0.07, subject to adjustment herein (the “Conversion Price”).”
 
16

--------------------------------------------------------------------------------


 
5.           The last four sentences of Section 6(c) of the Certificate of
Designation are hereby amended in their entirety and replaced with the following
three sentences:


“The “Beneficial Ownership Limitation” shall be 9.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of Series D Preferred Stock held
by the Holder.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 6(c) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of Series D Preferred Stock.”


6.           Section 6(d) of the Certificate of Designation is hereby amended in
its entirety and replaced with the following:


“Reserved”


7.           Section 6(e) of the Certificate of Designation is hereby amended in
its entirety and replaced with the following:


“Reserved”
 
8.           The second sentence of Section 6(f)(i) of the Certificate of
Designation is hereby amended in its entirety and replaced with the following:
 
“The Corporation shall deliver any certificate or certificates required to be
delivered by the Corporation under this Section 6 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.”



9.           The first sentence of Section 7(a) of the Certificate of
Designation is hereby amended in its entirety and replaced with the following:
 
“Stock Dividends and Stock Splits.  If the Corporation, at any time while this
Series D Preferred Stock is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any other Common Stock Equivalents (which, for
avoidance of doubt, shall not include any shares of Common Stock or Dividend
Payment Preferred Stock issued by the Corporation upon conversion of, or payment
of a dividend on, the Preferred Stock); (B) subdivides outstanding shares of
Common Stock into a larger number of shares; (C) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares; or (D) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Corporation, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Corporation) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.”

 
17

--------------------------------------------------------------------------------


 
10.           The first sentence of the final paragraph of Section 8(a) of the
Certificate of Designation is hereby amended in its entirety and replaced with
the following:


“then the Corporation may, within two Trading Days after the end of any such
Threshold Period, deliver a written notice to all Holders (a “Forced Conversion
Notice” and the date such notice is delivered to all Holders, the “Forced
Conversion Notice Date”) to cause each Holder to convert all or part of such
Holder’s Series D Preferred Stock (as specified in such Forced Conversion
Notice) plus all accrued but unpaid dividends thereon  (other than in the case
of Dividend Payment Preferred Stock) and all liquidated damages and other
amounts due in respect of the Series D Preferred Stock pursuant to Section 6, it
being agreed that the “Conversion Date” for purposes of Section 6 shall be
deemed to occur on the third Trading Day following the Forced Conversion Notice
Date (such third Trading Day, the “Forced Conversion Date”).”


11.           The following is hereby added to the Certificate of Designation as
new Section 8(c):


“8(c)    Automatic Monthly Conversions.  Subject to the terms herein, on each
Monthly Conversion Date (as defined below), a number of shares of Series D
Preferred Stock equal to each Holder’s pro-rata portion (based on the shares of
Series D Preferred Stock held by each Holder on June 25, 2010) of the Monthly
Conversion Amount (as defined below) shall automatically convert into shares of
Common Stock at the then-effective Conversion Price (each such conversion, a
(the “Monthly Conversion”). Each Holder may convert, pursuant to Section 6(a),
all or a portion of its Series D Preferred Stock subject to a Monthly Conversion
at any time prior to a Monthly Conversion Date.  Any Series  D Preferred Stock
converted (other than pursuant to a Monthly Conversion) during the calendar
month immediately prior to a Monthly Conversion Date shall be applied to such
Holder’s pro rata portion of such Monthly Conversion Amount (up to such Holder’s
pro rata portion for such month).  Notwithstanding anything to the contrary set
forth herein, the Corporation shall not be permitted to effect a Monthly
Conversion on a Monthly Conversion Date unless (i) the Common Stock shall be
listed or quoted for trading on a Trading Market, (ii) there is a sufficient
number of authorized shares of Common Stock for issuance of all Common Stock to
be issued upon such Monthly Conversion, (iii) as to any Holder, the issuance of
the shares shall not cause a breach of any provision of Section 6(c) herein,
(iv) if requested by the Holder and a Rule 144 Rep Letter (as defined below)
shall have been provided by such Holder after request from the Corporation, the
Conversion Shares are delivered electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions, may be resold by the Holder pursuant to an exemption under the
Securities Act and are otherwise free of restrictive legends and trading
restrictions on the Holder, (v) there has been no public announcement of a
pending or proposed Fundamental Transaction or Change of Control Transaction
that has not been consummated, (vi) the applicable Holder is not in possession
of any information provided to the applicable Holder by the Corporation that
constitutes material non-public information, and (vii) the average VWAP for the
20 Trading Days immediately prior to the applicable Monthly Conversion Date
equals or exceeds the then-effective Conversion Price. Shares of the Series D
Preferred Stock issued to the Holders as Dividend Payment Preferred Stock shall
be the last shares of Series D Preferred Stock to be subject to Monthly
Conversion. As used herein, the following terms shall have the following
meanings: (i) “Monthly Conversion Date” means the first day of each month,
commencing on August 1, 2010, and terminating on the date the Series D Preferred
Stock is no longer outstanding; (ii) “Monthly Conversion Amount” means an
aggregate Stated Value of Series D Preferred Stock among all Holders that is
equal to 25% of aggregate dollar trading volume of the Common Stock during the
20 Trading Days immediately prior to the applicable Monthly Conversion Date
(such 20 Trading Day period, the “Measurement Period”), increasing  to 35% of
the aggregate dollar trading volume during the Measurement Period if the average
VWAP during such Measurement Period equals or exceeds $0.12 (subject to
adjustment for forward and reverse stock splits and the like that occur after
June 25, 2010) and further increasing to 50% of the aggregate dollar trading
volume during such Measurement Period if the average VWAP during such
Measurement Period equals or exceeds $0.16 (subject to adjustment for forward
and reverse stock splits and the like that occur after June 25, 2010).   All
shares of Common Stock issued on a Monthly Conversion Date shall be delivered
otherwise in accordance with the procedures and time frames set forth in Section
6 above. Upon the request of the Corporation, each Holder shall provide to the
Corporation, a customary Rule 144 representation letter relating to all shares
of Common Stock to be issued upon each Monthly Conversion (a “Rule 144 Rep
Letter”).
 
18

--------------------------------------------------------------------------------


 
12.           The following is hereby added as the last sentence of Section 9(b)
of the Certificate of Designation:
 
“Notwithstanding anything herein the contrary, the term “Triggering Event” shall
not include any transactions contemplated under the Epic SAA”, including,
without limitation, the issuance of any shares of Common Stock or Common Stock
Equivalents.
 
19

--------------------------------------------------------------------------------

